                                                           Case 3:17-cv-00050-JLS-MDD Document 38 Filed 11/29/18 PageID.1031 Page 1 of 6



                                                            1   AKERMAN LLP
                                                                PRESTON K. ASCHERIN (SBN 260361)
                                                            2   Email: preston.ascherin@akerman.com
                                                                PARISA JASSIM (SBN 273915)
                                                            3   Email: parisa.jassim@akerman.com
                                                                601 West 5th Street, Suite 300
                                                            4   Los Angeles, California 90071
                                                                Telephone: (213) 688-9500
                                                            5   Facsimile: (213) 627-6342
                                                            6   Attorneys for Defendant
                                                                NEW PENN FINANCIAL, LLC dba
                                                            7   SHELLPOINT MORTGAGE SERVICING
                                                            8

                                                            9                                   UNITED STATES DISTRICT COURT
                                                           10
                                                                                           SOUTHERN DISTRICT OF CALIFORNIA
                                                           11
                                                                JULIO MAYEN,                                          Case No. 3:17-CV-0050-JLS-MDO
              TEL.: (213) 688-9500 – FAX: (213) 627-6342




                                                           12
                                                                                                                      Assigned to the Hon. Janis                   L.
                LOS ANGELES, CALIFORNIA 90071
                 601 WEST 5TH STREET, SUITE 300




                                                           13                      Plaintiff,                         Sammartino
AKERMAN LLP




                                                           14   v.                                                    DEFENDANT'S REPLY
                                                                                                                      SUPPORTING MOTION TO
                                                           15   NEW PENN FINANCIAL, LLC                               DISMISS PLAINTIFF'S SECOND
                                                                dba SHELLPOINT MORTGAGE                               AMENDED COMPLAINT
                                                           16   SERVICING,
                                                                                                                      Hearing Date:
                                                           17                      Defendants                         Date: December 6, 2018
                                                                                                                      Time: 1:30 p.m.
                                                           18                                                         Crtrm.: 4D

                                                           19                                                         Complaint Filed:   January 11, 2017
                                                                                                                      Trial Date:        None
                                                           20

                                                           21

                                                           22
                                                                             Shellpoint replies supporting its motion to dismiss plaintiff Julio Mayen's second
                                                           23
                                                                amended complaint with prejudice.
                                                           24

                                                           25

                                                           26

                                                           27

                                                           28


                                                                                                                  1                      CASE NO. 3:17-CV-0050-JLS-MDO
                                                                                                REPLY SUPPORTING MOTION TO DISMISS SAC
                                                                47091383;1
                                                           Case 3:17-cv-00050-JLS-MDD Document 38 Filed 11/29/18 PageID.1032 Page 2 of 6



                                                            1   I.           INTRODUCTION
                                                            2                For the third time, Mr. Mayen's opposition fails to meaningfully address
                                                            3   substantive and procedural bars to relief. Relying on his own unsupported opinions,
                                                            4   Mr. Mayen does not refute the deficiencies concerning judicial estoppel, his failure to
                                                            5   connect Shellpoint's acts to alleged FDCPA violations, or Sarah Mayen's continued
                                                            6   absence as a party. Instead, he now accuses Shellpoint of "trying to persuade" the court
                                                            7   the Bank of New York Mellon "owns" his loan. The assertion is false. Mr. Mayen
                                                            8   confuses entities and misunderstands the distinction between The Bank of New York
                                                            9   Mellon (BoNYM) versus The Bank of New York Mellon, f/k/a The Bank of New
                                                           10   York, as Trustee for the Certificateholders of CWMBS, Inc., CHL Mortgage Pass-
                                                           11   Through Trust 2005-07, Mortgage Pass-Through Certificates, Series 2005-07 (BoNYM
              TEL.: (213) 688-9500 – FAX: (213) 627-6342




                                                           12   as trustee).
                LOS ANGELES, CALIFORNIA 90071
                 601 WEST 5TH STREET, SUITE 300




                                                           13                As has been explained to Mr. Mayen countless times: Shellpoint services his
AKERMAN LLP




                                                           14   loan on behalf of BoNYM as trustee for the securitized trust, not on behalf of BoNYM
                                                           15   itself. The master servicer, as also explained in the exhibits attached to the opposition,
                                                           16   is Bank of America, N.A1.
                                                           17   II.          ARGUMENT
                                                           18                A.    Judicial Estoppel Bars This Case
                                                           19                Once again, Mr. Mayen insists he "withdrew" his prior bankruptcies, so they
                                                           20   have "no bearing" on his complaint. (Opp., 11:22-24.) He later acknowledges failure
                                                           21   to raise his claims, but states the omission was "unintentional." (Opp., 16:7.) These
                                                           22   arguments miss the purpose of judicial estoppel.
                                                           23                Pendency of the bankruptcies when he filed suit and any purported "withdrawal"
                                                           24   of the petitions are irrelevant, as is Mr. Mayen's underlying intent. See Rose v. Beverly
                                                           25   Health & Rehab. Servs., Inc., 356 B.R. 18, 25 (2005) ("…subjective intent of the
                                                           26

                                                           27        1
                                                                        A "master servicer" is "the owner of the right to perform servicing. A master servicer may
                                                                      perform the servicing itself or do so through a subservicer." 12 C.F.R. § 1024.31. A
                                                                      "subservicer" is "a servicer that does not own the right to perform servicing, but that performs
                                                           28
                                                                      servicing on behalf of the master servicer." Id.

                                                                                                                    1                        CASE NO. 3:17-CV-0050-JLS-MDO
                                                                                             REPLY SUPPORTING MOTION TO DISMISS SAC
                                                                47091383;1
                                                           Case 3:17-cv-00050-JLS-MDD Document 38 Filed 11/29/18 PageID.1033 Page 3 of 6



                                                            1   bankruptcy petitioner…is not relevant. The duty of the bankruptcy petitioner is to
                                                            2   disclose all actual and potential assets of the bankruptcy estate, not just those assets the
                                                            3   petitioner may subjectively choose to pursue…Whether Plaintiff's intentions were
                                                            4   innocent…does not directly enter into the determination of whether judicial estoppel
                                                            5   applies").
                                                            6                Regardless of the disposition of Mr. Mayen's three bankruptcies, he did not
                                                            7   schedule his present claims. By 2016—when his two most recent bankruptcy petitions
                                                            8   were filed—he was aware of the claims in this suit, which by his own account arose in
                                                            9   2014. Once a debtor invokes bankruptcy relief and obtains its benefits, there is a duty
                                                           10   to disclose all assets, including contingent and unliquidated claims. In Hamilton v.
                                                           11   State Farm Fire & Casualty Co., 270 F.3d 778, 782-783 (9th Cir. 2001),
              TEL.: (213) 688-9500 – FAX: (213) 627-6342




                                                           12   "Hamilton clearly asserted inconsistent positions. He failed to list his claims against
                LOS ANGELES, CALIFORNIA 90071
                 601 WEST 5TH STREET, SUITE 300




                                                           13   State Farm as assets on his bankruptcy schedules, and then later sued State Farm on the
AKERMAN LLP




                                                           14   same claims." Id. at 784. This nondisclosure was "the most compelling reason to bar
                                                           15   him from prosecuting claims against State Farm." Id. at 785.
                                                           16                B.    Mr. Mayen Confuses BoNYM and BoNYM as Trustee
                                                           17                Reviewing the motion to dismiss, the court "is limited to the facts as asserted
                                                           18   within the four corners of the complaint and any attached documents." Ashcroft v.
                                                           19   Iqbal, 556 U.S. 662, 674 (2009). Mr. Mayen's opposition brief introduces an entirely
                                                           20   new—but equally untenable—theory Shellpoint misled him about the "owner" of his
                                                           21   loan. He contends BoNYM "reject[s] being the owner of his loan," while Shellpoint is
                                                           22   "trying to persuade the court" otherwise. (Opp. at 3:9-14.) Shellpoint, however, never
                                                           23   made any representations to this court or to Mr. Mayen suggesting BoNYM owned his
                                                           24   loan. Rather, Shellpoint accurately represented MERS assigned the beneficial interest
                                                           25   in the deed of trust to BoNYM as trustee of the securitized trust—not the Bank of New
                                                           26   York Mellon as a corporate entity.
                                                           27                District courts appreciate this distinction:
                                                           28                The features of residential mortgage-securitization trusts are well known in the
                                                                             recent annals of litigation. See, e.g., Greenwich Fin. Svcs. Distressed Mortg.
                                                                             Fund 3 LLC v. Countrywide Fin. Corp., 603 F.3d 23 (2d Cir.2010); In re
                                                                                                                    2                   CASE NO. 3:17-CV-0050-JLS-MDO
                                                                                               REPLY SUPPORTING MOTION TO DISMISS SAC
                                                                47091383;1
                                                           Case 3:17-cv-00050-JLS-MDD Document 38 Filed 11/29/18 PageID.1034 Page 4 of 6



                                                            1                IndyMac Mortgage–Backed Sec. Litig., 793 F.Supp.2d 637 (S.D.N.Y.2011). To
                                                                             raise funds for new mortgages, a mortgage lender sells pools of mortgages into
                                                            2                trusts created to receive the stream of interest and principal payments from the
                                                                             mortgage borrowers. The right to receive trust income is parceled into
                                                            3                certificates and sold to investors, called certificateholders. The trustee hires a
                                                                             mortgage servicer to administer the mortgages by enforcing the mortgage terms
                                                            4                and administering the payments. The terms of the securitization trusts as well as
                                                                             the rights, duties, and obligations of the trustee, seller, and servicer are set forth
                                                            5                in a Pooling and Servicing Agreement.
                                                            6   BlackRock Financial Management Inc. v. Segregated Account of Ambac Assur. Corp.,
                                                            7   673 F.3d 169, 173 (2nd Cir. 2012).                 Mr. Mayen presumably genuinely, though
                                                            8   wrongly, equates BoNYM in its capacity as trustee for the trust with BoNYM in its
                                                            9   own right. This confusion, however, does not give rise to a cognizable claim nor does
                                                           10   it entitle to Mr. Mayen to a free home.
                                                           11                C.     Sarah A. Mayen Remains a Necessary and Indispensable Party
              TEL.: (213) 688-9500 – FAX: (213) 627-6342




                                                           12                Ms. Mayen is not only a co-borrower on the loan, she is a documented and
                LOS ANGELES, CALIFORNIA 90071
                 601 WEST 5TH STREET, SUITE 300




                                                           13   of-record co-owner of the property, rendering her an indispensable party under Federal
AKERMAN LLP




                                                           14   Rule of Civil Procedure 19. See also Susilo v. Wells Fargo Bank, N.A., 2012 WL
                                                           15   5878201 at *6 (C.D. Cal. 2012) (court held "current owner of the property" is deemed a
                                                           16   Rule 19 indispensable party). As a record owner, Ms. Mayen's interests in the property
                                                           17   are directly affected by this litigation, and her absence would "impair or impede [her]
                                                           18   ability to protect th[at] interest." Fed. R. Civ. P. 19(a)(1)(B)(i). Shellpoint would be
                                                           19   "subject to a substantial risk of incurring double, multiple, or otherwise inconsistent
                                                           20   obligations" if she is not joined as an indispensable party, as she may subsequently file
                                                           21   her own suit. Fed. R. Civ. P. 19(a)(1)(B)(ii).
                                                           22   ///
                                                           23   ///
                                                           24   ///
                                                           25   ///
                                                           26   ///
                                                           27   ///
                                                           28


                                                                                                                    3                       CASE NO. 3:17-CV-0050-JLS-MDO
                                                                                              REPLY SUPPORTING MOTION TO DISMISS SAC
                                                                47091383;1
                                                           Case 3:17-cv-00050-JLS-MDD Document 38 Filed 11/29/18 PageID.1035 Page 5 of 6



                                                            1   V.           CONCLUSION
                                                            2                Like the two complaints before it, Mr. Mayen's second amended complaint faces
                                                            3   insurmountable procedural and substantive hurdles, none of which were meaningfully
                                                            4   addressed in his opposition. After nearly two years of litigation, these deficiencies
                                                            5   warrant dismissal.         Shellpoint respectfully requests this Court grant its motion,
                                                            6   dismissing this action with prejudice.
                                                            7

                                                            8   Dated: November 29, 2018                            Respectfully submitted,
                                                            9                                                       AKERMAN LLP
                                                           10

                                                           11
                                                                                                                By: /s/ Parisa Jassim
                                                                                                                       Preston K. Ascherin
                                                                                                                       Parisa Jassim
              TEL.: (213) 688-9500 – FAX: (213) 627-6342




                                                           12
                                                                                                                Attorneys for Defendant
                LOS ANGELES, CALIFORNIA 90071
                 601 WEST 5TH STREET, SUITE 300




                                                           13                                                   NEW PENN FINANCIAL, LLC dba
AKERMAN LLP




                                                                                                                SHELLPOINT MORTGAGE SERVICING
                                                           14

                                                           15

                                                           16

                                                           17

                                                           18

                                                           19

                                                           20

                                                           21

                                                           22

                                                           23

                                                           24

                                                           25

                                                           26

                                                           27

                                                           28


                                                                                                                4                       CASE NO. 3:17-CV-0050-JLS-MDO
                                                                                             REPLY SUPPORTING MOTION TO DISMISS SAC
                                                                47091383;1
                                                           Case 3:17-cv-00050-JLS-MDD Document 38 Filed 11/29/18 PageID.1036 Page 6 of 6



                                                            1                                                   PROOF OF SERVICE

                                                            2         I am employed in the City and County of Los Angeles, California. I am over the age of 18 and
                                                                not a party to the within action. My business address is 601 West 5th Street, Suite 300, Los Angeles,
                                                            3   CA 90071.
                                                            4                On November 29, 2018, I served the following documents
                                                            5   DEFENDANT'S REPLY SUPPORTING ITS MOTION TO DISMISS PLAINTIFF'S SECOND
                                                                       AMENDED COMPLAINT OR FOR A MORE DEFINITE STATEMENT
                                                            6
                                                                on the interested parties in this action by placing true copies thereof enclosed in sealed envelopes
                                                            7   addressed as follows:
                                                            8                           Attorney                  Telephone/ Facsimile/Email                    Party
                                                                Julio Mayen                                       Tel: 619.937.2307                 Plaintiff in Pro Per
                                                            9
                                                                5335 Castle Peak Lane                             Fax:
                                                           10   Jamul, CA 91935                                   email: ekultan@gmail.com

                                                           11
              TEL.: (213) 688-9500 – FAX: (213) 627-6342




                                                           12                     (OVERNIGHT DELIVERY) I deposited in a box or other facility regularly maintained
                LOS ANGELES, CALIFORNIA 90071
                 601 WEST 5TH STREET, SUITE 300




                                                                                   by an express service carrier, or delivered to a courier or driver authorized by said
                                                           13                      express service carrier to receive documents, a true copy of the foregoing document in
AKERMAN LLP




                                                                                   sealed envelopes or packages designated by the express service carrier, addressed as
                                                           14                      stated above, with fees for overnight delivery paid or provided for.
                                                           15          I declare under penalty of perjury that I am employed in the office of a member of the bar of
                                                                  this Court at whose direction this service was made and that the foregoing is true and correct.
                                                           16
                                                                             (State)        I declare under penalty of perjury under the laws of the State of California that
                                                           17                                the above is true and correct.
                                                           18                (Federal)     I declare that I am employed in the office of a member of the Bar of this Court at
                                                                                            whose direction the service was made. I declare under penalty of perjury under
                                                           19                               the laws of the United States of America that the above is true and correct.
                                                                             Executed on November 29, 2018, at Los Angeles, California.
                                                           20

                                                           21
                                                                                  Helen E. Serrano-Port
                                                           22                     (Type or print name)                                         (Signature)
                                                           23

                                                           24

                                                           25

                                                           26

                                                           27

                                                           28


                                                                                                                           5                           CASE NO. 3:17-CV-0050-JLS-MDO
                                                                                                   REPLY SUPPORTING MOTION TO DISMISS SAC
                                                                47091383;1
